  Case 4:19-cr-00363 Document 75 Filed on 07/18/19 in TXSD Page 1 of 5




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

UNITED STATES OF AMERICA,           §
                                    §
VS.                                 §    CRIM. NO. 4:19CR00363
                                    §
ALEJANDRO VALENZUELA RAZO §
_____________________________________________________________
                         MOTION TO SUPPRESS
_____________________________________________________________

TO THE HONORABLE LEE H. ROSENTHAL, CHIEF UNITED STATES DISTRICT
COURT JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS:

                                              I.

       On January 8, 2019, Deputy Randy Thumann, of the Fayette County Sheriff’s

Office, conducted a traffic stop of a tractor-trailer driven by Defendant Alejandro

Valenzuela Razo. The claimed reason for the stop and detention of Mr. Razo was that the

trailer’s mud flaps were more than eight inches off the road. However, the stop and

detention of Mr. Razo were a pretext. According to testimony elicited at Mr. Razo’s

detention hearing and DEA reports, DEA agents directed Fayette County deputies to stop

the tractor-trailer driven by Mr. Razo because it was seen leaving a warehouse associated

with a drug trafficking investigation.

       In the course of the stop, Deputy Thumann asked for and received Mr. Razo’s

driver’s license, liability insurance, and the bill of lading for the load he was transporting.

The deputy questioned Mr. Razo about his load, his travel, the times of his travel, his

documentation for the load, and the presence of contraband.

       In the course of the encounter between Deputy Thumann and Mr. Razo, the

deputy’s tone shifted—it became more accusatory, incredulous of Mr. Razo, and at times
  Case 4:19-cr-00363 Document 75 Filed on 07/18/19 in TXSD Page 2 of 5




hostile. Mr. Razo reacted with fear and nervousness. It was while Deputy Thumann had

adopted his more accusatory and hostile tone that he requested consent from Mr. Razo to

search the trailer. Mr. Razo’s assent was not effective or voluntary.

                                             II.

       In order for consent to a search to serve as a valid exception to the general warrant

requirement, the prosecution must “demonstrate that the consent was in fact voluntarily

given, and not the result of duress or coercion, express or implied.” Schneckloth v.

Bustamante, 412 U.S. 218, 248 (1973).

       “The government bears the burden of proving that consent was voluntary.”

United States v. Jenson, 462 F.3d 399, 406 (5th Cir. 2006). To determine whether consent

was voluntarily given, the trial court considers:

(1) the voluntariness of the defendant’s custodial status; (2) the presence of coercive
police procedures; (3) the extent and level of the defendant’s cooperation with the police;
(4) the defendant’s awareness of his right to refuse consent; (5) the defendant’s education
and intelligence; and (6) the defendant’s belief that no incriminating evidence will be
found.
Id.

       “All six factors are relevant, no single one is dispositive or controlling. United

States v. Kelly, 981 F.2d 1464, 1470 (5th Cir. 1993).

                                             III.

       Taken as a whole, the six factors used to determine the voluntariness of consent

render Mr. Razo’s roadside consent involuntary.

       (1) Mr. Razo was not free to leave and was being detained at the time he gave

           consent. This was not a routine traffic stop and it was clear that the deputy

           was investigating more than mud flaps. The deputy’s tone was accusatory and

           stern. Mr. Razo would have been afraid to refuse consent.
  Case 4:19-cr-00363 Document 75 Filed on 07/18/19 in TXSD Page 3 of 5




       (2) Again, the deputy’s tone and demeanor were not pleasant and indicative of a

             routine traffic stop. The deputy’s tone was intimidating to Mr. Razo and Mr.

             Razo felt he had no real alternative to providing verbal consent.

       (3) Mr. Razo was cooperative with the deputy.

       (4) Mr. Razo did not believe he could refuse to consent.

       (5) Mr. Razo is a high school graduate and completed fifteen hours of basis

             studies at the local community college.

       (6) Before was asked to give consent, he was asked in a confrontational and

             accusatory manner, “Are you doing anything illegal?” and “Is that truck

             involved in doing anything illegal?” These questions put Mr. Razo on notice

             that the deputy believed contraband was in the trailer.

The six factors call Mr. Razo’s consent into serious question and the government cannot

meet its burden of showing by a preponderance of the evidence that consent here was

voluntary.

       The parties have conferred and are not in agreement on disposition of this motion.

       Wherefore, premises considered, Defendant prays this motion is granted.


_/S/________________________________
JOEY CONTRERAS
823 Hoefgen Ave.
San Antonio, Texas 78210
Phone (210) 212-9000
Facsimile (210) 212-9242
State Bar No. 04712320



                               CERTIFICATE OF SERVICE
  Case 4:19-cr-00363 Document 75 Filed on 07/18/19 in TXSD Page 4 of 5




I hereby certify that on this the 17th day of July, 2019, a copy of the foregoing Motion to
Suppress has been delivered to Mr. Ed Gallagher, AUSA in charge of this case, via ECF
electronic filing.

_/S/________________________________
Joey Contreras
  Case 4:19-cr-00363 Document 75 Filed on 07/18/19 in TXSD Page 5 of 5




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA,           §
                                    §
VS.                                 §    CRIM. NO. 4:19CR00363
                                    §
ALEJANDRO VALENZUELA RAZO §
_____________________________________________________________
                   ORDER ON MOTION TO SUPPRESS
_____________________________________________________________

       Come this day to be considered Defendant’s Motion to Suppress and

Government’s response. After consideration of the law and facts, said motion is

_____ GRANTED

_____ DENIED



Signed on this, the ________ day of _________________, 2019

                                            ______________________________
                                            HON. LEE H. ROSENTHAL
                                            CHIEF UNITED STATES DISTRICT
                                            COURT JUDGE
